Title: From Madame Roquefort de Vaudreuil to United States House of Representatives, 31 October 1805
From: Vaudreuil, Madame Roquefort de
To: United States House of Representatives


                  
                     
                        Oct. 1805 
                     
                  
                  To the House of Representatives of the United States:
                  The memorial of the subscriber, respectfully represents, that she is the Widow of the late Marquis de Vaudreuil, who was for a long period Commander in Cheif, of the French Naval Forces on the coast, and in the waters of the United States during the American war; that his attachment to their cause, and zeal in all the operations that depended upon him were commensurate with the power, with which he was entrusted:
                  That in the course of events which have since happened she has found herself deprived of a brilliant rank and ample fortune; and under the pressure of calamities which have been accumulating for years, with a young daughter bound to happier fortunes, but who may be soon left an orphan without country and without support, she is emboldened to pray that the services of her deceased husband may be taken into consideration in favour of his child. And as in duty bound will ever pray, &c
                  
                  
                     Roquefort Douairiere de Vaudreuil
                     
                  
               